Citation Nr: 9911209	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  92-00 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for vertigo.

2.  Entitlement to service connection for arthritis of the 
right hip, with total hip replacement.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from September 1937 
to May 1954.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a December 1990 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim seeking entitlement to a total disability 
rating based upon individual unemployability.

That issue was previously before the Board in October 1993, 
and was remanded to the RO for additional evidentiary 
development.  Following compliance with the Board's 
directives on Remand, the RO has continued the denial of the 
claim and the veteran has continued his appeal.  The issue is 
now returned to the Board.

Subsequent to the Board's remand, the veteran submitted a 
claim seeking service connection for vertigo, which was 
denied by a February 1997 rating decision.  The veteran 
submitted a notice of disagreement with that rating decision 
in February 1997.  In January 1998, he was provided with a 
statement of the case.  His substantive appeal was also 
received in January 1998.  Within that substantive appeal, 
the veteran also raised a new claim, seeking service 
connection for arthritis of the right hip, with total hip 
replacement.  That claim was denied by a September 1998 
rating decision.  The veteran submitted a notice of 
disagreement with that rating decision in October 1998.  Also 
in October 1998, he was provided with a statement of the 
case.  His substantive appeal was received in January 1998.  
Accordingly, both of those issues have been fully developed 
and have been certified for appeal along with the previously 
certified issue of entitlement to a total disability rating 
based upon individual unemployability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran has been diagnosed with vertigo; however, 
there is no competent evidence of record of a nexus between 
this disorder and any service-connected disorder, or between 
this disorder and any other disease or injury in service.

3.  The veteran has been diagnosed with arthritis of the 
right hip, with total hip replacement; however, there is no 
competent evidence of record of a nexus between this 
disability and any service-connected disorder, or between 
this disability and any other disease or injury in service.

4.  The veteran has not submitted competent evidence 
sufficient to justify a belief by a fair and impartial 
individual that he has presented plausible claims of service 
connection, either for vertigo or for arthritis of the right 
hip with total hip replacement.

5.  The veteran's service-connected disabilities alone do not 
prevent him from engaging in substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
service connection for vertigo.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 
(1998).

2.  The veteran has not submitted a well-grounded claim of 
service connection for arthritis of the right hip, with total 
hip replacement.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 
& Supp. 1998); 38 C.F.R. §§ 3.303, 3.310 (1998).


3.  The criteria for a total disability evaluation based upon 
individual unemploya-bility due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155, 5107, 
7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Review of the veteran's service medical records is entirely 
negative for any diagnosis of either vertigo or arthritis of 
the right hip.  The veteran was diagnosed with rheumatoid 
arthritis of the lumbar spine and left sacroiliac during his 
service, but X-ray study of the right hip, in 1953, was 
negative.

Shortly after the veteran's separation from service, service 
connection was granted for rheumatoid arthritis, and a 40 
percent disability evaluation was assigned by an October 1954 
rating decision.  That rating decision also stated that other 
issues, including a hearing condition, would be deferred 
pending further development.

Upon VA examination in July 1954, the veteran complained of 
pain down the right leg.  He also complained of pain in the 
right ear.  There were no complaints of vertigo.  The 
examination indicated a normal X-ray study of the right 
sacroiliac.  Regarding the ears, it was noted that both drums 
were slightly scarred, dulled, and retracted.  There were no 
complaints and no finding referable to vertigo.

In a February 1955 rating decision, the veteran was granted 
service connection for mixed deafness of the left ear, 
chronic bilateral otitis media, bilateral otitis externa, and 
also a post-operative appendectomy scar, with each of those 
disorders evaluated as noncompensably disabling.


In October 1982, the veteran sought an increased evaluation 
for his hearing loss.  Upon VA examination in February 1983, 
the veteran first complained of ringing in his ears.  He also 
complained of loss of equilibrium and some difficulty with 
dizziness.  He was diagnosed with hearing loss and tinnitus.  
A March 1983 rating decision continued the noncompensable 
evaluations for his service-connected ear disorders.

Subsequently received were VA outpatient treatment records 
from March 1983 which indicated the veteran complained of 
vertigo and dizziness.  He also reported having experienced 
falls and being unable to drive at night.  There was a 
diagnosis of vertigo of questionable etiology.  In February 
1984, the veteran underwent VA neurologic examination and 
ear, nose, and throat examination.  Although he was diagnosed 
with degenerative arthritis of the lumbosacral spine, amongst 
other disorders, X-ray study indicated that both hip joints 
were normal.  Likewise, although he had complaints of 
vertigo, there were no specific findings of vertigo.

By a June 1984 rating decision, service connection was 
granted for residuals of an old injury to the lumbosacral 
spine with residual laminectomy and discogenic disease with 
sciatic neuropathy, as a separate and distinct disorder from 
the veteran's previously service connected rheumatoid 
arthritis.  Both of those disorders were evaluated as 40 
percent disabling.  An increased evaluation of 10 percent was 
also assigned to the veteran's chronic bilateral otitis 
media.  The veteran's other service-connected disorders 
continued to be evaluated as noncompensable.  His combined 
disability evaluation was 70 percent.

VA outpatient treatment records in 1986 and 1987, insofar as 
pertinent, indicate continuing complaints of vertigo, but 
findings reported an unknown etiology for the complaints.  
There were also complaints of developing right knee pain, but 
no complaints pertaining to the right hip.  It was also noted 
that the veteran underwent arthroscopic surgery on his right 
knee in October 1986.


By a December 1987 rating decision, the veteran's right knee 
meniscectomy residuals were considered to be part of his 
service-connected rheumatoid arthritis, and the veteran was 
granted convalescence benefits, but his overall disability 
evaluation remained unchanged at 70 percent.

To the extent relevant, VA outpatient treatment records 
throughout 1988 and 1989 continued to indicate complaints of 
vertigo and earaches, although assessments continued to 
indicate an unknown etiology for the vertigo.

In October 1989, the veteran submitted a statement in which 
he reported that he was completely unemployable due to his 
equilibrium making it impossible to work.

On VA examination in March 1990, the veteran complained of 
pain in several joints, especially the back, but had no 
complaints regarding the right hip.   There were also 
complaints of equilibrium problems, but no specific findings.  
Further VA medical records, from 1990, indicate that the 
veteran was diagnosed with dysthymia by a psychiatrist in 
October 1990, and he also was hospitalized for abdominal 
lipomas and esophageal reflux.  The majority of VA outpatient 
treatment records from 1990 were for treatment of non-
service-connected disorders.

In April 1994, the veteran submitted a VA Form 21-8940, 
"Veteran's Application for Increased Compensation based on 
Unemployability."  On that form, the veteran indicated he 
was unable to work due to his back, his knees, and his 
hearing.  He reported that he had not worked since 1977 and 
that he had previously been employed as a boiler tender.  He 
also indicated having completed four years of grade school, 
with no further education.

The veteran had also reported being in receipt of Social 
Security Administration (SSA) disability payments, and these 
records were obtained in October 1994 and February 1995.  The 
records indicated that he had been granted SSA disability 
benefits in 1978, effective from 1977.  He had undergone an 
examination by a P. Steel, M.D., in July 1978.  Dr. Steel 
opined that the veteran was disabled due to arthritis 
involving his knees and wrists.  The veteran also underwent 
examination by F. G. Panico, in August 1978.  In the reported 
medical history, it was noted that he had been knocked 
unconscious when he was struck in the head while working on a 
boiler in 1966.  It was noted that the veteran reported pain 
in multiple joints, but particularly both knees and the low 
back.  There was also a history of dizziness for the prior 12 
years reported, with multiple resulting falls and sometimes 
incurrence of injury.  The diagnostic impression was that of 
advancing degenerative arthritis; discogenic disease of the 
lumbosacral spine, with post-operative disc removal of L5; 
hypercholesterolemia; and anxiety neurosis.  Among the 
findings of functional residual capacities, it was noted, in 
part, that the veteran could walk or stand for less than two 
hours and could sit less then five hours; that he was nervous 
and had low back strain; that he could occasionally climb 
stairs, but got dizzy especially on heights, and that he had 
a weak grasp and might drop articles.

The veteran underwent a series of VA examinations in February 
1995, complaining of continuous back and knee problems, as 
well as dizziness, and treatment for a psychological ailment.  
Audiological examination and ear, nose, and throat 
examination indicated decreased hearing, but made no findings 
pertaining to vertigo.  Orthopedic examination was negative 
for any complaints or findings pertaining to the right hip.  
Nerve studies also indicated no evidence of peroneal nerve 
entrapment, peripheral neuropathy, or myopathy.  There were 
findings compatible with left chronic L5, subacute/chronic S1 
radiculopathy with signs of acute denervation and chronic 
reinnervation and repair noted.

Received in June 1995 and also November 1995 were numerous 
additional VA medical records that spanned the period from 
1991 through 1995.  These indicated the veteran had undergone 
a surgery for an abdominal aortic aneurysm in 1992.  There 
was also treatment for a variety of service connected and 
non-service-connected disorders.  There were complaints of 
vertigo but no pertinent diagnosis.  There were no complaints 
pertaining to the right hip.

In August 1996, a report from a VA staff psychiatrist 
indicated the veteran had been diagnosed with post-traumatic 
stress disorder (PTSD).  A VA examination in October 1996 
made a diagnosis of major depression.


By a January 1997 rating decision, service connection was 
granted for PTSD and a 10 percent disability evaluation was 
assigned for the disorder.

In February 1997, the veteran submitted his claim seeking 
service connection for vertigo, claiming that he had the 
disorder upon discharge from service and that it resulted 
from his injuries to his ears.  In January 1998, the veteran 
submitted his claim seeking service connection for arthritis 
of the right hip.

On VA examination in December 1997, the veteran complained of 
vertigo, and there was an assessment of vertigo, but with no 
specific findings as to the etiology thereof.  There were 
findings of decreased hearing acuity.  Regarding his right 
hip, it was reported by history that he had fallen off a 
ladder several months earlier, injuring his hip.  Hip surgery 
was scheduled in the future.  Among the diagnoses was that of 
degenerative joint disease of the right hip.

On VA examination for mental health in January 1998, the 
veteran reported a history of flashbacks of his service, and 
he was described as depressed, at times confused and 
forgetful.  He was reported to be especially worried about an 
approaching hip replacement surgery.  He was diagnosed as 
having PTSD, with a global assessment of functioning (GAF) 
score of 60.  He was described as a worried, mildly depressed 
person who sometimes struggles with age-related 
forgetfulness.

The veteran subsequently submitted private medical records 
pertaining to his right hip.  A clinical entry, dated in 
August 1997, reported that he had an anterior rectus strain 
without fracture.  In November 1997, it was reported that he 
had experienced right groin pain for three and a half months, 
following a fall.  It was stated that a magnetic resonance 
imaging of the hips had shown a bone contusion but no 
fracture.  There was persistent pain, present on all areas of 
hip rotation and hip flexion.  Additional X-ray study 
revealed right-sided hip joint space collapse.  It was opined 
that the groin pain appeared related to progressive hip 
arthritis.  His candidacy for a hip replacement was 
discussed.

By an April 1998 rating decision, the veteran was granted an 
increased evaluation of 20 percent for bilateral hearing 
loss.  He was also granted an increased evaluation of 30 
percent for his PTSD.  His other service-connected disorders 
continued unchanged.  His combined disability evaluation was 
increased from 70 to 80 percent.

The veteran subsequently submitted private medical records 
indicating that he underwent a surgical right total hip 
replacement in February 1998.

In September 1998, the veteran's claims file was forwarded to 
a VA physician for review as to the medical issues presented 
in this appeal..  The VA physician opined that the veteran's 
symptom of vertigo was not etiologically related to his 
bilateral otitis media, otitis externa, or any other injury 
documented in service medical records.  It was noted that, 
although the veteran suffered perforation of the eardrums in 
service, this had been repaired and there was absolutely no 
evidence that he currently had chronic otitis media or otitis 
externa.  It was stated that vertigo can be a complication of 
advanced chronic otitis media if it affects the middle ear 
and oval windows, but such involvement is usually seen in the 
presence of a cholesteatoma, and a computerized tomography 
scan of the veteran's temporal bones in June 1998 had shown 
that the middle ears were normal, without evidence of a mass 
abnormality that would suggest a cholesteatoma.  It was 
opined that the veteran had some other cause for his vertigo 
other than his otitis media or otitis externa or other 
injuries in service.

The reviewing physician further opined, based upon the 
records in this case, that the veteran's arthritis of the 
right hip had absolutely no relationship to his arthritis of 
the knee and/or lumbosacral spine, other than a common 
relationship to the aging process.  Finally, it was stated 
that the veteran was currently 83 years old and his service-
connected disorders alone prevented him from obtaining or 
maintaining some, but not all substantially gainful 
employment.  It was stated that he was obviously capable of 
nothing strenuous because of his age and joint disorders and 
that, certainly because of his recurrent vertigo, he could 
not be expected to work at employment where loss of balance 
would be hazardous to himself or others.

II.  Analysis

The veteran and his representative contend that service 
connection is warranted for vertigo and for arthritis of the 
right hip, with total hip replacement.  It is argued that the 
veteran is currently service connected for bilateral hearing 
loss, chronic bilateral otitis media, and bilateral otitis 
externa, and that his claimed vertigo is due to these other 
service-connected disorders.  It is also argued that his 
claimed arthritis of the right hip, with total hip 
replacement, is due to his service-connected injury to the 
lumbosacral spine with residual laminectomy and discogenic 
disease with sciatic neuropathy, and his service-connected 
rheumatoid arthritis, as well as his post-meniscectomy of the 
right knee.  It is further argued that he is entitled to a 
total disability rating based upon individual unemployability 
because, at his age and with his overall physical condition, 
it is impossible for him to maintain substantially gainful 
employment.

The veteran's representative has further argued, in the 
February 1999 Written Brief Presentation, that, if the 
veteran's claims are not granted, they should be remanded for 
further development.  In this regard, it is argued that all 
the examinations of the veteran obtained after the 1993 Board 
remand are inadequate as they did not opine as to the 
veteran's impairment due to service-connected disorders, 
except for the September 1998 record review.  The 
representative has argued that this September 1998 record 
review was conducted by an ear specialist, not an orthopedic 
specialist, who therefore was not competent to opine as to 
either the veteran's hip or his employability.  It is also 
argued the examiner inappropriately considered the veteran's 
age, while not considering his education, training, and work 
background, in opining as to his employability.



A.  Service Connection

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  If a disability is not shown to be chronic 
during service, service connection may nevertheless be 
granted when there is continuity of symptomatology post-
service.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for a disease 
diagnosed after service discharge when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).

Regulations further provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service- connected disability.  Allen v. 
Brown, 7 Vet.App. 439 (1995) (en banc).

Regarding the veteran's claims seeking service connection, 
the threshold question which the Board must address is 
whether the appellant has presented well-grounded claims.  A 
well-grounded claim is one which is plausible.  If he has 
not, the claims must fail and there is no further duty to 
assist in the development of the claims.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  That decision upheld the earlier 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) which made clear that it would be 
error for the Board to proceed to the merits of a claim which 
is not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
The United States Supreme Court declined to review that case.  
Epps v. West, 118 S. Ct. 2348 (1998).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  Also, in order for a claim to be 
well-grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  See Elkins v. 
West, 12 Vet.App. 209, 213 (1999) (en banc), citing Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 
604 (Fed. Cir. 1996).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

As explained below, the Board finds that the veteran has not 
presented well-grounded claims of service connection, either 
for vertigo or for arthritis of the right hip with total hip 
replacement.

Regarding first the veteran's claimed vertigo, it is argued 
that the disorder either arose in service or is secondary to 
the veteran's other service-connected disorders, to include 
bilateral hearing loss, otitis media, and otitis externa.  
The Board notes, however, that the veteran's service medical 
records are entirely negative for any complaints of vertigo.  
Furthermore, although we have before us in the claims file 
extensive post-service medical records, there are no 
documented complaints of vertigo until Dr. Panico's 1978 
report, many years after the veteran's service.  The Board 
notes that there are numerous subsequent records throughout 
the 1980's and 1990's indicating complaints of vertigo and a 
diagnosis of vertigo of unknown etiology.  However, these 
records are entirely negative for any evidence indicating 
that the veteran's vertigo was in any way related to service 
or to any other service-connected disorder.

The Board finds that the only medical evidence of record to 
specifically address the etiology of the veteran's vertigo 
was the September 1998 review of his claims file by a VA 
physician, who concluded that that the veteran's 
manifestations of vertigo are not etiologically related to 
his bilateral otitis media, otitis externa, or any other 
injury documented in service medical records, but instead has 
some other cause.  Thus, the Board finds that, not only is 
there no competent evidence of record supporting the 
veteran's contentions, but instead the medical evidence of 
record tends to rebut those contentions.

The Board also notes that the report of an evaluation 
performed by Dr. Panico in August 1978 does refer to the 
veteran having experienced a head injury due to an industrial 
accident in 1966, which resulted in his being knocked 
unconscious.  The Board also notes that Dr. Panico reported 
that the veteran gave a history of dizziness for the previous 
12 years, which would date to 1966, approximately the same 
time as the reported head injury.  Although that history 
raises the possibility that a post-service occupational 
accident may be responsible for the veteran's current 
complaints of vertigo, the Board makes no such inference in 
the absence of medical opinion evidence.  Nevertheless, as 
there is no competent evidence of record of a nexus between 
the veteran's service or his service-connected disorders and 
his current diagnosis of vertigo, the Board finds this claim 
to be not well grounded.

Turning now to the veteran's claim of arthritis of the right 
hip, with total hip replacement, the Board once again notes 
that the service medical records are entirely negative for 
any complaints of arthritis of the right hip.  Indeed, 
although there are extensive post-service medical records 
that document complaints of multiple joint pains, there are 
no documented complaints pertaining to the veteran's right 
hip until 1997.  A December 1997 VA examination of the 
veteran diagnosed degenerative joint disease of the right hip 
and noted a history of the veteran having fallen off a ladder 
and having injured the hip.  Private medical records from 
1997 also referred to the veteran having experienced a fall, 
with resulting injury to the hip prior to his hip replacement 
surgery in 1998.  Thus, there is no competent evidence of any 
complaints regarding the right hip until many years after the 
veteran's service.  The Board also notes that post-service 
medical records are entirely negative for any evidence 
indicating that the veteran's arthritis of the right hip, 
with total hip replacement, was in any way related to service 
or to any other service-connected disorder.

The Board once again finds that the only medical evidence of 
record to specifically address the etiology of the veteran's 
arthritis of the right hip, with total hip replacement, was 
the September 1998 review of his claims file by a VA 
physician, who concluded that that the arthritis of the right 
hip bore absolutely no relationship to his arthritis of the 
knee and/or lumbosacral spine, other than a common 
relationship to the aging process.  Thus, the Board finds 
that, not only is there no competent evidence of record 
supporting the veteran's contentions, but instead the medical 
evidence of record tends to rebut those contentions.

As with any claim seeking service connection, a claim seeking 
secondary service connection must also be well grounded.  
38 U.S.C.A. § 5107(a); Reiber v. Brown, 7 Vet.App. 513, 516 
(1995).  See also Libertine v. Brown, 9 Vet.App. 521 (1996).  
Generally, when a veteran contends that a service-connected 
disability has caused a new disability, he or she must submit 
competent medical evidence of a direct causal relationship 
between the two disabilities, in order to establish a well-
grounded claim.  Jones v. Brown, 7 Vet.App. 134 (1994).

Having reviewed the evidentiary record, the Board finds that 
no competent medical evidence has been presented which would 
tend to establish that either the veteran's vertigo, or his 
arthritis of the right hip with total hip replacement, was 
due to service or to any service-connected disorder.  The 
veteran's contentions alone, without such evidence, are 
simply not plausible under the aw.  See Black v. Brown, 10 
Vet. App. 279 (1997).  Thus, well-grounded claims based on 
secondary service connection have not been submitted.  In 
order to establish well-grounded claims based on secondary 
service connection, the veteran must submit competent medical 
evidence of a nexus between a service-connected disability 
and the disorder that he claims is related to that 
disability.  See Epps v. Gober, supra.  The Board finds that, 
as the veteran has failed to satisfy this requirement, these 
claims are not well grounded.

B.  Individual Unemployability

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities.  38 C.F.R. § 3.341(a) (1998).  Neither 
disability from non-service-connected disorders, nor 
disability due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a), 4.19 (1998).

A regulatory scheme providing for a mix of objective and 
subjective criteria has been authorized.  Hatlestad v. 
Derwinski, 3 Vet.App. 213, 216 (1992).  Under 38 C.F.R. 
§ 3.340(a), generally, total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  
38 C.F.R. § 4.15 describes a combination of objective 
("average person") standards and subjective ("individual 
case") standards.  The overall standard of impairment in 
earning capacity recognizes "any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."

The objective criteria are set forth at 38 C.F.R. 
§ 3.340(a)(2) and provide for a total rating when there is a 
single disability or a combination of disabilities which 
result in a 100 percent schedular evaluation, or where the 
requirements of 38 C.F.R. § 4.16(a) are met.  Those 
requirements call for a single disability rated 60 percent or 
more, or at least one disability rated 40 percent or more 
with additional disability sufficient to bring the combined 
evaluation to 70 percent.  The subjective criteria for a 
total rating are found at 38 C.F.R. §§ 4.16(b), 3.321(b)(1).  
Together, these provide that a veteran who is unable to 
secure substantially gainful employment due to service-
connected disabilities shall be rated totally disabled.  
Thus, under either the objective or the subjective criteria, 
the veteran must be rendered unable to engage in 
substantially gainful employment due to his service-connected 
disabilities.  38 C.F.R. § 4.16(b) also provides that the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment, and all other factors 
having a bearing on the issue, are for consideration.

In Hatlestad, supra, the United States Court of Appeals for 
Veterans Claims held that "the central inquiry in 
determining whether a veteran is entitled to a [total rating 
based upon individual unemployability] is whether that 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  The Court 
then cited Pratt v. Derwinski, 3 Vet.App. 269, 272 (1992) as 
stating "[e]ven if, as it appears, the [Board] determined 
that the appellant's unemployability was a result of his age 
and non service-connected heart condition, its task was not 
finished.  The [Board] still was required to decide, without 
regard to the non service-connected disabilities or his age, 
whether appellant's service-connected disabilities are 
sufficiently incapacitating as to render him unemployable."

For a veteran to prevail in a claim based upon 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  
VanHoose v. Brown, 4 Vet.App. 361, 363 (1993).  This 
contemplates employment of other than a marginal nature as 
defined in 38 C.F.R. § 4.16(a), and must take into 
consideration the nature of the employment and the reason for 
termination in all claims, and a professional assessment is 
requested within VA guidelines.  See Friscia v. Brown, 8 
Vet.App. 90 (1995).  Marginal employment, as defined under 
§ 4.16(a), generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.

In this case, the veteran has two disabilities evaluated at 
40 percent, and he has a combined disability rating of 80 
percent, which qualifies him for consideration of an 
unemployability rating under 38 C.F.R. § 4.16(a).  However, 
following a review of the evidence, the Board finds that the 
record does not show that the veteran is unable to secure or 
follow substantially gainful occupation as a result of his 
service-connected disabilities alone, under 38 C.F.R. 
§ 4.16(b).

In so finding, the Board notes that the veteran himself, in 
his original claim seeking a total disability rating based 
upon individual unemployability in October 1989, reported 
that he was unable to work because of his equilibrium 
problem.  However, the veteran's vertigo is a non-service-
connected disorder.  The Board has also carefully considered 
the overall medical record, to include those records relied 
upon by the Social Security Administration in granting the 
veteran disability benefits.  Once again, however, the Board 
notes that the opinions of Dr. Steel and Dr. Panico, relied 
upon by SSA in finding the veteran disabled, referred not 
only to the veteran's service-connected disorders, but also 
to disabilities of his wrists, his left knee, and his history 
of dizziness and vertigo, all of which are non-service-
connected disorders.  Thus, the Board concludes that the only 
medical records finding the veteran incapable of gainful 
employment relied, at least in part, upon non-service-
connected disorders in making that finding.

In contrast to the records relied upon by the Social Security 
Administration, the Board refers to the September 1998 review 
of the veteran's claims file by a VA physician who found that 
the veteran's service-connected disorders alone prevent him 
from obtaining or maintaining some, but not all substantially 
gainful employment.  In discussing the veteran's ability to 
work, the examiner made note of the veteran's age, joint 
disorders, and his recurrent vertigo, but the Board notes 
that only some of the veteran's joint disorders are service 
connected and the remainder of these factors pertain to non-
service-connected disorders.  Thus, the Board concludes that 
the preponderance of the evidentiary record is against the 
veteran's claim for a total disability rating based upon 
individual unemployability.

In conclusion, the Board notes that the veteran's current 
combined disability rating of 80 percent contemplates very 
significant industrial impairment resulting from his service-
connected disabilities.  However, the medical evidence of 
record does not support a finding that the service-connected 
disabilities, standing alone, are so severe as to render the 
veteran unable to secure and follow a substantially gainful 
occupation.  Moreover, as the Court stated in its VanHoose 
decision, supra, "there are no circumstances in the record 
that place this veteran, rated at 80% disability, in a 
different category than another veteran so rated."  In 
making our determination, the Board has considered the 
veteran's service-connected disabilities and his employment 
history, as well as his educational and vocational 
attainment, but these factors do not change the fundamental 
analysis of the issue.

The Board is very sympathetic to the veteran's position.  He 
clearly is currently unable to obtain or sustain employment, 
but the medical evidence indicates that this is due primarily 
to his age, which is not a legitimate factor for 
consideration, and his non-service-connected disorders, such 
as his vertigo, his right hip, and other non-service-
connected disorders.  The medical record has focused 
primarily on these non-service-connected factors in 
discussing the veteran's employability.  The Board is bound 
by the parameters of the regulations as set forth above.  The 
veteran's service-connected disabilities alone do not 
preclude him from securing or following a substantially 
gainful occupation.  As such, the Board must conclude that 
the veteran is not individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 3.321(b), 3.340, 4.16(a).

C.  Summary

As to all the veteran's claims, the Board has considered the 
contentions of the veteran and, inasmuch as he is offering 
his own medical opinion and diagnoses, we note the record 
does not indicate that he has any professional medical 
expertise.  See Bostain v. West, 11 Vet.App. 124, 127 (1998) 
("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. 
Brown, 10 Vet.App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993); Grottveit v. Brown, 5 Vet.App. 91 
(1993).

The Board has also considered the contentions of the 
veteran's representative that the case should be remanded.  
However, the Board is satisfied that the RO took all 
reasonable steps to properly develop the veteran's claim.  
The veteran has not informed VA of the existence of any 
available evidence that would render his claims well 
grounded.  He has not contended that any further relevant 
records exist for any of his claims.  The Board therefore 
finds that no further action is warranted relative to the 
development of the appellant's claims, based upon the 
information currently of record.  Hence, the Board concludes 
that there are no additional pertinent records of treatment 
which are not in the claims folder and would be available.  
See Counts v. Brown, 6 Vet.App. 473, 477 (1994).

Furthermore, the Board has carefully considered the 
representative's contentions that the veteran has not 
received an adequate VA examination, and that the opinion 
offered by a VA physician in September 1998, following a 
review of the veteran's file, was not offered by a competent 
specialist.  However, the Board finds that all requests of 
the previous October 1993 remand have been satisfied by the 
subsequent development of the evidentiary record.  
Furthermore, the September 1998 opinion by a VA physician 
addressed all pertinent medical questions regarding the 
veteran's claim.  We are unaware of any requirement in the 
law (and none has been cited by the representative) that any 
particular type of medical specialist must provide medical 
evidence to VA.  There is no indication of record that the 
opining VA physician was not competent to offer such medical 
opinions.  The representative's contentions to the contrary 
are unsupported.  The Board finds the medical record to be 
fully developed for rating purposes and does not find that a 
further remand for additional examination of the veteran to 
be necessary.  Any further remand would only unnecessarily 
delay the resolution of the veteran's claims, with no benefit 
flowing to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet.App. 203, 207 
(1999) (en banc); Soyini v. Derwinski, 1 Vet.App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).  

Therefore, under the circumstances of this case, the 
appellant's application is not incomplete, and VA has not 
been put on notice that other relevant evidence exists, or 
could be obtained, which, if true, would make the claim 
"plausible."  Robinette v. Brown, 8 Vet.App. 69, 80 (1995); 
see also Epps v. Brown, supra.  Moreover, VA is not required 
to notify the veteran of particular evidence needed to make 
his application complete if the Department has not reasonably 
had notice of the existence of such evidence.  McKnight v. 
Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Consequently, a 
remand for additional evidentiary development is not 
warranted under the facts of this case.


ORDER

Service connection for vertigo and arthritis of the right 
hip, with total hip replacement are denied, since well-
grounded claims have not been presented.

Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability due to 
service-connected disability is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

